


Exhibit 10.1(bf)

 

AGREEMENT

 

by and among

 

1.                      Sauer-Danfoss ApS,

Nordborgvej 81, DK-6430 Nordborg, Denmark,

represented by the Managing Director [•],

 

- hereinafter referred to as “SD” -

 

and

 

2.                      Schabmüller GmbH,

Industriestrasse 8, D-92334 Berching, Germany,

represented by the Managing Director Thomas Stüpfert

 

- hereinafter referred to as “SM” -

 

as well as

 

3.                      AURELIUS Industriekapital GmbH,

Bavariaring 11, D-80336 Munich, Germany

 

- hereinafter referred to as “AIK” -

 

and

 

4.                      AURELIUS AG,

Bavariaring 11, D-80336 Munich, Germany

 

- hereinafter referred to as “AURELIUS” -

 

SD and SM are hereinafter referred to either collectively as the “Parties” or
individually as the “Party.”

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

I. Sale and Assignment Agreement

3

§ 1 Sale and Assignment of Machinery, Inventories and Customer Base

3

§ 2 Purchase Price

4

§ 3 Security for the Purchase Price

5

§ 4 Transfer of Know-How

6

§ 5 Acceptance of Agreements with Customers

6

§ 6 Employees

7

§ 8 Representations

9

II. Commissions

9

§ 9 Calculation of Commissions

9

§ 10 Development Work by SD

10

§ 11 Non-Competition by SD

10

§ 12 Term

10

§ 13 Other Mutual Obligations

10

III. Further Understandings

12

§ 14 Governing Law

12

§ 15 General Provisions

12

 

APPENDICES

 

Appendix 1 — Production Equipment and Inventories for SD Electric Motors

14

Appendix 1 a)— Production Equipment

14

Appendix 1 b) — Inventories for SD Electric Motors

18

Appendix 3 — Other Production Equipment (Option to Purchase)

22

Appendix 4 — Timetable for the Assignment of Assets

26

Appendix 5 — Know-How

27

Appendix 6 — SD Delivery Contracts and Binding Offers

28

Appendix 7 — Sales Eligible for Commission

29

 

2

--------------------------------------------------------------------------------


 

Preamble

 

1.              The Parties develop and produce, among other things, a.c.
electric motors at their respective locations.

 

2.              SD intends to cease production of electric motors for
material-handling equipment at its Odense production location and assign to SM
the respective production equipment, production drawings for the electric
motors, customer base and open orders from customers. The personnel involved in
the production of the electric motors at the Odense location are not to be taken
over by SM.

 

Now, therefore, the Parties hereby agree as follows:

 

I. Sale and Assignment Agreement

 

§ 1 Sale and Assignment of Machinery, Inventories and Customer Base

 

1.              SD sells and assigns to SM and SM accepts the production
equipment (hereinafter referred to as the “Machines”) and inventories of parts
and subassemblies (hereinafter referred to as the “Inventories”) described in
greater detail in Appendix 1 for the production of the SD electric motors
described in greater detail in Appendix 2 (hereinafter referred to as the “SD
Electric Motors”) with the understanding that such inventories may change in the
course of normal business operations between the date of execution of this
Agreement and the time at which they are actually sourced by SM and are sold to
SM only insofar as such inventories are still on hand and available at such
time. The transfer of the Inventories and Machines shall be effected ex works SD
Odense production location (Incoterms 2000). Inventories shall also include any
buffer of finished SD Electric Motors produced in advance by SD to ensure
uninterrupted shipment pursuant to § 11 paragraph 4 of this Agreement during the
transfer of production and shipped to customers of SD during the transfer of
production (hereinafter referred to as “Buffer”). The exact quantity of this
Buffer cannot be precisely planned. Such inventories shall not include parts and
assemblies that are not intended for use in the production of SD Electric
Motors.

 

2.              SD further sells and assigns to SM and SM accepts the customer
base for sales of SD Electric Motors (hereinafter referred to as the “Customer
Base”).

 

3.              Finally, SD gives SM a time-limited option to purchase all other
production equipment listed in Appendix 3, which option may be exercised in
respect of all or only part of the production equipment through written
notification of SD accordingly by SM within six (6) weeks after execution of
this Agreement. The date of receipt of such notification by SD shall be
considered the effective date of notification for purposes of determining
whether the option has been timely exercised by SM.

 

4.              The Machines and Inventories shall be disassembled, packed and
shipped by SM in compliance with the timetable provided in Appendix 4.

 

3

--------------------------------------------------------------------------------


 

5.              The Parties agree that drawings, proprietary rights and other
intellectual property in existence as of the time of assignment shall remain the
property of SD. However, SD grants SM a non-exclusive right to exploit such
rights — with the exception of rights to names and trademarks of SD — for an
indefinite period of time (extending also beyond the terms of this Agreement) in
connection with the production of the SD Electric Motors and for purposes of
communication with customers.

 

§ 2 Purchase Price

 

1.                  That component of the Purchase Price for a) the Machines
identified in § 1 paragraph 1 is equal to €1,401,162.72 (in words: one million
four hundred one thousand one hundred sixty-two euros and seventy-two cents)
keep total depreciation incurred between 30 November 2008 and the date of
delivery of the production equipment to SM and that for b) the Inventories
identified in § 1 paragraph 1 b) is equal to €5.150.960,20 (in words: five
million one hundred fifty thousand nine hundred and sixty euros and twenty
cents). The price for the Inventories includes a flat reduction of 12% to the
gross value amount as shown in Appendix 1 b) of €5,853,363.86 (in words: five
million eight hundred fifty-three thousand three hundred sixty-three euros and
eighty-six cents) (Status of 30 November 2008). This reduction takes into
account any and all depreciation as well as, among other things, differences
that may arise if the quantities of rotors and stators, for example, do not
match. The exchange rate for the conversion of Danish krones into euros is
7.44831 DKK = 1 EUR.

 

2.                  That component of the Purchase Price for the Customer Base
is equal to €4,600,000.00 (in words: four million six hundred thousand euros).

 

3.                  The component of the Purchase Price for the production
equipment acquired pursuant to Appendix 3 is the sum of the carrying amounts of
the production equipment in respect of which the option to purchase is exercised
as of the agreed time of delivery.

 

4.                  The Parties assume that the components of the Purchase Price
pursuant to paragraphs 1 to 3 are not subject to value-added tax since the
transaction involves for the most part the disposal of an operational entity.
However, in the event value-added tax should be due on the Purchase Price, the
corresponding amount shall be paid by SM in addition to the Purchase Price.

 

5.                  The components of the Purchase Price specified in paragraphs
1 a) (Machines) and 3 (Option) shall be due and payable within three days of
delivery ex works of the respective assets but not later than 30 April 2009 to
the account of SD (hereinafter referred to as the “SD Account”).

 

Account: 3227872225

IBAN: dk9530003227872225

SWIFT: DABADKKK

with: Danske Bank

 

That component of the Purchase Price specified in paragraph 1 b) (Inventories)
shall be due and payable to the SD Account in six monthly installments, each of
which installments

 

4

--------------------------------------------------------------------------------


 

is to be made within the 60 calendar days following the end of each calendar
month as of March 2009. The amount of each of the six monthly installments shall
be based on the value of the assemblies and parts received from inventories
during each of the respective months. SM shall accept the inventories, including
any parts firmly ordered pursuant to § 13 paragraph 9, and make payment with the
sixth monthly installment or, as the case may be, upon delivery of such firmly
ordered parts to SM and receipt of the corresponding invoice.

 

6.                  That component of the Purchase Price specified in paragraph
2 shall be due and payable to the SD Account as follows:

 

The commission payments received by SD in the years 2009 to 2012 pursuant to § 9
below will initially be credited toward the component of the Purchase Price
specified in paragraph 2.

 

In the event the total commission payments received by SD for the years 2009 to
2012 pursuant to § 9 are lower than the component of the Purchase Price in the
amount of €4.6 million specified in paragraph 2, SM shall compensate SD for and
pay any difference to SD between the total commission payments received for the
years 2009 to 2012 and the agreed component of the Purchase Price together with
the payment of the last monthly commission pursuant to § 9 for the year 2012.

 

7.                  In the event SM should fall more than 30 days in arrears
with payment of an installment toward the component of the Purchase Price of
Inventories, all amounts payable under this Agreement shall become due and
payable immediately.

 

§ 3 Security for the Purchase Price

 

SM shall provide SD with the following security interests to secure all payment
obligations under this Agreement:

 

1.                  SM hereby assigns to SD and SD accepts a security interest
in all trade receivables arising from the customer contracts assigned pursuant
to § 5 from the time of assignment of the respective customer contracts
(Appendix 6) (hereinafter referred to as the “Security”). The Security shall be
released upon provision of the bank guarantee pursuant to § 3 paragraph 2 and
payment in full of the component of the Purchase Price pursuant to § 2 paragraph
1 b).

 

2.                  SM shall aim to provide SD with an irrevocable and unlimited
bank guarantee in the amount of €2,300,000.00 payable upon first demand from a
major German bank or savings and loan institution as of 31 December 2009. If SM
even with outmost efforts cannot provide such bank guarantee until 31
December 2009, the security according to §3 paragraph 1 remains in place. In the
case SM shall continue to try with greatest efforts to provide this bank
guarantee to SD as fast as possible. The Parties agree that the Security will be
released upon issuance of the guarantee and payment in full of the component of
the Purchase Price pursuant to § 2 paragraph 1 b). The bank guarantee will be
released on a quarterly basis in amounts equal to the commission payments made
to SD pursuant to § 9.

 

5

--------------------------------------------------------------------------------


 

3.                  In the case of any finance lease covering any of the
Machines (§ 1 paragraph 1 and if applicable paragraph 3), SM shall ensure that
the lessor assume joint and several liability for payment of the components of
the Purchase Price under § 2 paragraphs 1 a) and 3 make payment of the purchase
price directly to SD. SD shall explicitly retains its ownership interest in the
Machines assigned under this Agreement until payment of the components of the
Purchase Price pursuant to 2 paragraphs 1 a) and 3 is made in full.

 

4.                  AIK and AURELIUS shall refrain from effecting any
distribution of dividends or similar distribution by SM prior to 31
December 2009 if such distribution could jeopardize fulfillment of the payment
obligations of SM under this Agreement (hereinafter referred to as die
“Distribution Freeze”). AIK and AURELIUS shall avail themselves of all legally
available means to enforce the Distribution Freeze in respect of their
respective interests.

 

§ 4 Transfer of Know-How

 

SD hereby transfers to SM the know-how required for production and sales
described in Appendix 5 to this Agreement (hereinafter also referred to as
“Know-How”). The Know-How shall be transferred to SD on a timely basis such that
it is available to SM for the purposes of preparation for and commencement of
production of the various motors.

 

§ 5 Acceptance of Agreements with Customers

 

1.                  Following acceptance of the Machines and Inventories from SD
by SM, SM shall — subject to the consent of the respective customers — enter
into the delivery contracts between SD and its customers specified in Appendix 6
as principal and accept all firm orders on the books of SD within three
(3) weeks of termination of production by SD. In the event any
customer(s) should not consent to such assignment of any of the respective
agreement(s), the Parties agree to act vis-à-vis one another as though such an
assignment to SM had been effected. In any such case, SM shall supply SD at
prices that correspond to the sale price for SD Electric Motors in the
respective agreement(s) with the customer(s). The same shall apply in respect of
delivery dates agreed in the respective agreements with customers.

 

2.                  SM shall assume responsibility for warranty obligations in
connection with SD Electric Motors produced and shipped by SM following
acceptance of production by SM. In the case of SD Electric Motors from the
“buffer” and those electric motors produced by SD that are still under warranty,
SM shall perform any warranty work for SD on the basis of the official SM hourly
rates pursuant to the price list for services (currently €62.00/h) plus
materials or at fixed prices — plus in each case applicable VAT — for specified
replacement work. SM shall if requested to do so by SD document the existence of
a warranty in any individual case. Compensation for larger warranty jobs or, as
the case may be, recalls will be agreed in advance of commencement of work by
the Parties.

 

6

--------------------------------------------------------------------------------


 

§ 6 Employees

 

1.                  The Parties proceed on the assumption that execution of the
transaction will involve no transfer of personnel employed in the operational
area affected by the transfer of the Machines and Inventories from SD to SM
under the relevant provisions of Danish labor legislation.

 

2.                  SD will ensure that SD employees receive notice and are
released from their duties or, as the case may be, are taken over by other
operational entities or affiliated companies of SD prior to the time of the
transfer of the Machines and Inventories used in connection with their
employment (hereinafter referred to as “SD Employees”).

 

3.                  In the event the transfer of the Machines and Inventories
results in the creation of new employment in Germany or the Czech Republic, SM
shall offer a corresponding number of SD Employees the possibility of further
employment in Germany or the Czech Republic respectively. In the case of SD
Employees who accept such an offer, the respective terms of employment shall be
in compliance with the relevant provisions of the Danish Transfer of
Undertakings Act. SM shall respect these provisions.

 

4.                  In the event SD Employees should seek to enforce any claims
against SM under labor legislation in connection with the execution of this
Agreement, SD shall upon first demand hold SM harmless from any such claims
(including appropriate court costs and legal expenses) that are brought against
for SM in respect of the period extending from the time of acceptance to the
earliest possible date of termination of the respective employment relationship.
This hold harmless obligation shall not apply to cases in which SM continues to
maintain an employment relationship with SD Employees taken over in Germany or
the Czech Republic beyond the earliest possible date of termination of that
employment relationship. In such cases, SM shall bear the cost of salaries or
wages of SD Employees taken over as of the time of commencement of employment in
Germany or the Czech Republic.

 

5.                  Employees of the SD Techcenter in Odense shall not be
affected by the execution of this Agreement.

 

6.                  Each of the Parties shall for a period of three (3) years
from the date of execution of this Agreement refrain from offering, directly or
indirectly, any employee of the respective other Party employment and hereby
confirms that it has up to now not offered any employee of the respective other
Party an employment contract or any similar contract or agreement or entered
into any such contract or agreement except as explicitly allowed under this
Agreement. This obligation applies to affiliated companies within the meaning of
§§ 15 et seq. of the German Stock Corporation Act (Aktiengesetz). Employees in
Denmark are explicitly excluded from this restriction.

 

In the event of any breach of the above obligations, the Party in breach shall
pay to the respective other Party a contractual penalty in the amount of
€50,000.00 for each employment contract or agreement concluded with an employee
of the respective other Party.

 

7

--------------------------------------------------------------------------------


 

§ 7 Closing Condition

 

1.              This Agreement is subject to the following condition precedent
(referred to above and hereinafter as the “Closing Condition”):

 

a)                      The Federal Cartel Office (Bundeskartellamt) has
approved the acquisition by SM of the operational entity to be transferred. This
Closing Condition shall be considered to have been satisfied if

 

(1)                  the Federal Cartel Office has approved the planned
acquisition pursuant to § 40 paragraph 2 sentence 1 of the Act against
Restraints on Competition (Gesetz gegen Wettbewerbsbeschränkungen); or

 

(2)                  the Federal Cartel Office has informed the parties involved
in the merger in writing to the effect that conditions for prohibition pursuant
to § 36 of the Act against Restraints on Competition are not applicable; or

 

(3)                  a period of one month has elapsed pursuant to § 40
paragraph 1 of the Act against Restraints on Competition without receipt of
notification by the parties involved in the merger from the Federal Cartel
Office to the effect that principal proceedings have been initiated pursuant to
§ 40 paragraph 1 sentence 1 of the Act against Restraints on Competition; or

 

(4)                  a period of four months has elapsed pursuant to § 40
paragraph 2 sentence 1 of the Act against Restraints on Competition and the
Federal Cartel Office has (i) not prohibited the planned merger or (ii) granted
an extension the parties involved in the merger pursuant to § 40 paragraph 2
sentence 3 no. 1 of the Act against Restraints on Competition; or

 

(5)                  an extension has expired without the occurrence of one of
the events described under subsubparagraph (4) (i) or (ii) of this § 6 paragraph
1.

 

b)                     neither SM nor SD has agreed to an extension without
receiving the prior written approval of the respective other Party.

 

2.              If SM has not already done so prior to execution of this
Agreement, SM shall after consultation with SD report the merger contemplated
under this Agreement to Federal Cartel Office within five (5) banking days after
execution of the present Agreement unless a legal obligation exists to do at an
earlier point in time. The planned merger shall be reported by SM in the name of
both parties. The Parties will cooperate in the context of reporting the planned
merger.

 

3.              SM shall inform SD in writing without delay as soon as the
Closing Condition has been satisfied.

 

4.              In the event the Closing Condition is not satisfied within the
period of six (6) months following the date of execution of this Agreement, both
SD and SM may withdraw from the Agreement upon notification of the respective
other Party in writing. In the event of revocation under this provision, all
obligations of the Parties shall become void with the exception of the
obligations under § 14 (Governing Law) and § 15 (General Provisions).

 

8

--------------------------------------------------------------------------------


 

§ 8 Representations

 

1.              SD represents and warrants that the condition of the Machines
(Appendix 1) (Appendix 3) and Inventories (Appendix 1) to be transferred under
this Agreement is usual for the age of such machines and inventories and
suitable for corresponding industrial utilization. SD is the owner of the
Machines and Inventories; this property is neither encumbered by any rights of
third parties nor do any rights of third parties prevent assignment of such
Machines and Inventories to SM. SD also has the right to effect the assignment
under corporate law.

 

2.              SD represents and warrants that nothing is known or indicates
that the SD Electric Motors are subject to an excessive failure rate. SM has
been informed of known defects in the design of the motors and the production
process.

 

3.              SD represents and warrants that the customer contracts specified
in Appendix 6 exist as of the date of execution of this Agreement and that SD
has not as of this time received any cancellations of such contracts or any
parts thereof or agreed to any price reductions except as otherwise specified in
Appendix 6a.

 

4.              SD makes no further representations or warranties that go beyond
the scope of those mentioned in paragraphs 1 to 3. In the event of any failure
to uphold the above-mentioned warranties, SM shall inform SD thereof without
delay. In the event SD does not restore the warrantied condition within four
week after receipt of notification or if restoration of the warrantied condition
is not possible, SD shall be liable for pecuniary damages. The liability of SD
shall be limited to that component of the Purchase Price pursuant to § 1
paragraph 1. Warranty claims shall expire on 31 December 2010.

 

5.              Any further claims, in particular warranty claims, claims for
damages, rescission, avoidance or claims based on the principle of frustration
of contract, shall be excluded unless such exclusion is prohibited by law. § 7
paragraph 4 shall remain in force and effect.

 

II. Commissions

 

§ 9 Calculation of Commissions

 

1.              SD shall be receive from SM payment of commissions on all sales
of SD Electric Motors (including improvements and new products) less the amount
corresponding to those sales falling under the exclusions pursuant to Appendix 7
(hereinafter referred to as “Sales Eligible for Commission”) in the amount of
5.5% of Sales Eligible for Commission during the term of the Agreement.

 

2.              Commissions to be paid to SD by SM shall be calculated monthly
on the basis of Sales Eligible for Commission within 60 working days after the
end of the respective month and payment made by the end of the month in which
the amount of the commissions is calculated. Calculations shall initially be
based on invoice dates, and a corresponding adjustment

 

9

--------------------------------------------------------------------------------


 

shall be made at the end of the year in the case of uncollectible receivables.
As a result, monthly commission payments shall initially represent upfront
payments that will if necessary be corrected when accounts are settled as of the
end of the year.

 

3.              Commission payments shall be limited to €4.6 million during the
term of the Agreement. No further claims for payment of commission shall be
honored.

 

§ 10 Development Work by SD

 

1.              The SD Electric Motors were designed by SD. Any proprietary
rights existing in connection with the design of the SD Electric Motors shall
remain the property of SD.

 

2.              SD agrees to carry out design or, as the case may be,
development work for SM as available capacity allows. The scope of any such work
and compensation shall be agreed in writing in each case. An hourly rate of
€90.00 (plus applicable VAT) is been agreed for such services.

 

§ 11 Non-Competition by SD

 

SD shall for a period of four (4) years after execution of this Agreement
refrain from involvement either directly or indirectly in the development and/or
production of a.c. motors for use in material handling equipment and refrain
from purchasing or selling such motors through third parties. Exceptions to this
non-competition clause will be made in the event SD takes over a company or
enterprise or is itself taken over by a company (asset or share deal) that
manufactures such products if such activities accounted for no more than 15% of
that company’s sales prior to the acquisition and the concrete application for
the motors of SD is not identical with that of the motor types assigned under
this Agreement; SD shall further refrain from offering motors to existing
customers of SM for the duration of this non-competition clause.

 

§ 12 Term

 

The Agreement is concluded for a term extending up to 31 December 2012 and shall
expire automatically without special notice.

 

§ 13 Other Mutual Obligations

 

1.              The Parties otherwise agree to provide each other with relevant
support during the physical transfer of the Machines and in particular to make
available all important documentation pertaining to the SD Electric Motors.

 

2.              SD shall provide SM with relevant support in connection with the
qualification of personnel employed by SM for the production/development of the
motors, the transfer of know-how

 

10

--------------------------------------------------------------------------------


 

required for the operation of the equipment to be assigned under the Agreement
and the relocation of production and the equipment. In the context of rendering
such support, SD shall explicitly and without being requested to do so draw the
attention of the personnel designated by SM to any special or unusual aspects
involved in production, the products and/or the equipment and possible sources
of problems. These obligations shall expire upon completion of the physical
transfer of the Machines or, at the latest, on 31 December 2009. In the event of
any delay in shipment to customers due to the failure of SD to provide support
on a timely basis or the failure of SD to provide support in accordance with
this Agreement, SD shall indemnify SM for any claims resulting directly from any
such failure in an amount not to exceed a maximum of € 750,000.00 upon
documentation of such failure.

 

3.              SD shall also provide SM with relevant support in connection
with the transfer of necessary data and the reconfiguration of the supply chain
(including arrangements with suppliers and coordination of shipment with
customers).

 

4.              In order to ensure uninterrupted shipment of motors to
customers, SD shall prior to the relocation of the production equipment and the
transfer of responsibility for shipment to SM prepare and have on hand a
“Buffer,” i.e., a reserve quantity, of finished and intermediate products, the
precise volume of which shall established and agreed by the Parties on a timely
basis after execution of this Agreement. This Buffer shall be used to make
shipment in accordance with the provisions of this Agreement during the transfer
of Machines and start-up of production by SM.

 

5.              SD shall be responsible for informing customers of the change in
the supplier structure. SD shall also provide SM with relevant support in
connection with the auditing of the new processes (with SM as supplier) up to 31
December 2009.

 

6.              Each of the Parties shall retain books and documentation
pertaining to the motor package in its possession for at least the period
prescribed by law.

 

7.              Customers assigned to SM will — insofar as advisable and
necessary — be served by both Parties up to the end of 2009 and the relationship
with the customer completely turned over to SM during this period.

 

8.              SD shall during the transfer period allow employees of SM
unlimited access to relevant production areas in Odense to the extent this does
not interfere with the operational activities of SD. This obligation shall end
upon completion of the transfer of all production equipment to be transferred.

 

9.              SD shall continue to remain responsible for procurement
activities (ordering) to the extent required to ensure a supply of parts and
materials — as required for the customer contracts assigned under § 4 — for SD
Electric Motors. This responsibility shall continue until such time as SM starts
to order parts and materials from suppliers and SD is informed accordingly by SM
of the placement of orders for such parts and materials. This obligation on the
part of SD shall end with the transfer of the Machines, but no later, however,
than 31 March 2009.In the context of the transition in the ordering process, SM
shall enter into the respective orders as principal subject to the approval of
the respective suppliers. In the event any supplier(s) should not consent to
such assignment of any of the respective agreement(s), the Parties agree to act
vis-à-vis one another as though such an assignment to SM had been effected. This
provision shall apply accordingly to supplier parts on order

 

11

--------------------------------------------------------------------------------

 

as of the date of execution of this Agreement, but not to be delivered until
such time as SM has taken possession of the entire existing inventory.

 

10.       In the case of Inventories supplied ex works Odense, the quality and
quantity of the parts and assemblies will be inspected as thoroughly as possible
by personnel made available in Odense by SM upon shipment so that any defective
parts and assemblies or, as the case may be, parts and assemblies not suitable
for the production of SD Electric Motors are not shipped. SD shall make suitable
measurement instrumentation available to personnel of SD in Odense for purposes
of such inspection. Subsequent claims, i.e., after inspection in Odense, by SM,
are therefore excluded if such defects in parts or subassemblies were obvious.
The Parties agree accordingly that any defects in parts or subassemblies that
manifest themselves only in the course of the production processes are exempted
from such exclusion. SM shall be under no obligation to accept such defective
parts or subassemblies. SM shall notify SD without delay of any faults or
defects upon discovery of such faults or defects.

 

III. Further Understandings

 

§ 14 Governing Law

 

This Agreement shall be governed by and construed in accordance with German law
with the exception of its conflict-of- laws provisions. The U.N. Convention on
the International Sale of Goods shall not apply.

 

§ 15 General Provisions

 

1.              Neither Party shall without the consent of the respective other
Party assign any rights or obligations arising from this Agreement to third
parties.

 

2.              SM shall bear the expense of the procedure involved in obtaining
the approval of the cartel authorities pursuant to § 7, including fees of
advisors. Each of the Parties shall otherwise bear the costs it incurs in
connection with this Agreement, in particular the costs of their advisors.

 

3.              Modifications of, amendments to or the cancellation of this
Agreement by mutual consent must be made in writing. Notices transmitted by
facsimile (but not by e-mail) shall be considered to fulfill the written form
requirement. The same shall apply to other statements made by the Parties to
establish, preserve or exercise their rights.

 

4.              In the event any provision of this Agreement is or becomes
invalid, the Parties shall agree to a legally valid provision that most closely
approximates the economic effect of the invalid provision. Any omissions shall
be treated accordingly.

 

12

--------------------------------------------------------------------------------


 

Nordborg, 8 December 2008

 

 

/s/ Henrik Krabsen

 

/s/ HansJoergen Cornett

 

/s/ Dr. Wolfgang Schramm

Sauer-Danfoss ApS

 

Sauer-Danfoss ApS

 

Controls Division

(Henrik Krabsen)

 

(HansJoergen Cornett)

 

(Dr. Wolfgang Schramm)

 

 

Berching, 8 December 2008

 

 

 

 

 

/s/ Thomas Stüpfert

 

Schabmüller GmbH

 

(Thomas Stüpfert)

 

 

 

 

 

/s/ Gert Purkert

 

AURELIUS Industriekapital GmbH

 

(Gert Purkert)

 

 

 

 

 

/s/ Gert Purkert

 

AURELIUS AG

 

(Gert Purkert)

 

 

13

--------------------------------------------------------------------------------


 

Appendix 1 — Production Equipment and Inventories for SD Electric Motors

 

Appendix 1 a)— Production Equipment

 

Objekt-Nr

 

Beschreibung

 

Preis

1000061/1

 

Presse opsamling ankerkerner ombygges til ACrotor

 

129.555,95 DKK

1000503/0

 

Vikleskabelon fra Seipp Handelsgesellschaft

 

9.293,66 DKK

1000505/0

 

Multi lift kran

 

32.139,50 DKK

1000506/0

 

Presse for montering af rotor i lejeskjold

 

27.395,84 DKK

1000507/0

 

Styring af automatisering af AC-pressen p grundpl.

 

57.519,06 DKK

1000514/0

 

Labels printer til testbænk AC-linie

 

8.668,29 DKK

1000515/0

 

Løftesats til linie kørsel 760

 

12.265,49 DKK

1000527/0

 

AC-Vikleudstyr (FLYER?)

 

3.601.030,16 DKK

1000530/0

 

Bandagermaskine til AC linie

 

132.222,31 DKK

1000531/0

 

Svejsemaskine til svejsning af kabelsko AC linie

 

137.271,50 DKK

1000531/1

 

Aendring af svejsemaskine

 

43.225,73 DKK

1000532/0

 

Statortester for AC-Motors TSA106-200

 

171.826,95 DKK

1000533/0

 

Motortester for AC-Motors TSA106-200

 

286.542,92 DKK

1000533/2

 

Opspændingsfikstur for AC Motortester

 

57.750,00 DKK

1000534/0

 

Epuipment to press the stator coil heads AC106-150

 

198.844,18 DKK

1000534/1

 

Værktøj 106-150 Risomat slutpresse

 

61.209,51 DKK

1000535/0

 

Ovn til opvarmning rør til AC-statorer

 

189.344,81 DKK

1000540/0

 

AC Montage kpl.presse

 

86.299,29 DKK

1000540/1

 

Ekstra cylinderblok til AC montere kpl.presse

 

9.187,50 DKK

1005401/0

 

3 AC slutmontagepladser cpl.

 

7.313,54 DKK

1005403/0

 

Hydraulisk løftebord til presse på mont.kpl.arb.pl

 

12.224,06 DKK

1005664/0

 

Montagefiksturer til mont.kpl.presse AC

 

9.687,50 DKK

1005723/0

 

Løftesøjle 3.kobleplads statorlinie AC

 

11.871,00 DKK

1005877/0

 

Løftesøjle formontageplads AC

 

12.213,78 DKK

1005878/0

 

Manipulator til forbedredelsesplads

 

32.629,77 DKK

1005883/0

 

Gennemløbsreoler AC Montage

 

89.958,34 DKK

1006101/0

 

Dornpresse til ikrymp. stator i krans TSA120-80 ZF

 

12.240,32 DKK

1006160/0

 

Beskyttelsesafskærmning for AC-Statortester

 

38.822,18 DKK

1006161/0

 

CNC drejebænk til afdrejning af statorer

 

836.949,00 DKK

1006162/0

 

CNC Drejebænk til afdrejning af rotorer HTC200

 

547.256,79 DKK

1006184/0

 

Rotor opretningspresse fra Dunkes

 

181.531,64 DKK

1006247/0

 

Ergonimisk arbejdsplads for-&optionsmontage

 

20.369,28 DKK

1006624/0

 

1 saet pressevaerktoejer TSA150-150 11015126 Nissa

 

11.328,14 DKK

1006873/0

 

Renovation of tools AC1

 

42.130,56 DKK

1006375/0

 

DC Power Supply SAEL

 

0,00 DKK

1006376/0

 

Zyklengesteuerte Präzisionsdrehmaschine

 

0,00 DKK

1006377/0

 

Kraftmessende Auswuchtmaschine H 20 BF

 

0,00 DKK

1006378/0

 

Horizontalpresse in Säulenausführung

 

0,00 DKK

1006379/0

 

Nutisolierautomat

 

0,00 DKK

1006380/0

 

Werkzeug f. Bgr.170+240+Statoraufnahmen

 

20.401,04 DKK

1006381/0

 

DEMAG (Zasche) Handhabungsanlage

 

13.861,96 DKK

1006382/0

 

Bandagiermaschine f. AC

 

0,00 DKK

1006383/0

 

Aufnahmering f.Stator 170 f.Bandagiermaschine

 

3.433,91 DKK

1006384/0

 

Spulen- und Einziehautomat EA34D

 

0,00 DKK

1006385/0

 

Werkzeug Bgr. 270 f. SpulenEinziehautomat EA34D

 

32.105,08 DKK

1006386/0

 

Werkzeug Bgr. 170+240 f.Spuleneinziehautomat EA34D

 

109.863,46 DKK

 

14

--------------------------------------------------------------------------------


 

1006387/0

 

Teilautomatisierung Spulen-u.Einziehautomat EA34D

 

34.877,45 DKK

1006388/0

 

Wickelmaschine WU 04S_008

 

0,00 DKK

1006389/0

 

Werkzeug Bgr. 270 f. Wickelmaschine WU 04S_008

 

4.155,34 DKK

1006390/0

 

Werkzeug Bgr. 170+240 f.Wickelmaschine WU 04S_008

 

11.834,57 DKK

1006391/0

 

Formeinrichung Typ FHK 4212

 

0,00 DKK

1006392/0

 

Werkzeug Bgr. 270 f.Formeinrichung Typ FHK 4212

 

10.520,12 DKK

1006400/0

 

Werkzeug Bgr.170+240 f. Formeinrichung Typ FHK 421

 

18.712,86 DKK

1006401/0

 

Zwischenformstation

 

0,00 DKK

1006402/0

 

Werkzeug Bgr.270 f.Zwischenformstation

 

5.815,75 DKK

1006403/0

 

Endformer mit Werkzeug 135,200,270,300

 

74.723,43 DKK

1006404/0

 

Werkzeug Bgr.170+240 f.Endformer

 

25.769,29 DKK

1006405/0

 

Widerstandsschweissgerät m. Kraftmessdose LC-200

 

85.681,62 DKK

1006406/0

 

Trockenofen

 

19.260,26 DKK

1006407/0

 

Rollbahnen AC-Techn.zwisch.Stator Einz.-Schalten

 

4.121,79 DKK

1006408/0

 

Spritzeinrichung Heis-Spritz-Anlage(2003-018)

 

34.858,52 DKK

1006409/0

 

Vollautomatisierung d. Statorspritzeinrichtung

 

46.116,88 DKK

1006410/0

 

Arbeitstisch incl.Dreh-u.Schwenkvorr.(2003-002)

 

37.003,64 DKK

1006411/0

 

Arbeitstisch incl.Dreh-u Schwenkvorr.(2003-002

 

37.003,64 DKK

1006412/0

 

Hebehühne+Schwenkvorr.(ehem.Arbeitstisch

 

37.003,64 DKK

1006413/0

 

CNC Drehmaschine Contur TSL500 f.AC-Rotorfertigung

 

233.614,47 DKK

1006414/0

 

Automatisches Statorprüfsystem 2002-047

 

82.289,85 DKK

1006415/0

 

AC-Serienprüfstand MTC3

 

212.480,15 DKK

1006416/0

 

Rollbahnen f. AC-Statorfertigung und Montage

 

13.436,46 DKK

1006417/0

 

Rollbahnen Stator schalten AC-Tecknik

 

8.368,48 DKK

1006418/0

 

Spulenwickelmaschine WU04S-008

 

229.335,48 DKK

1006419/0

 

Wickelschablone Bgr.240 f. Spulenwickelmaschine

 

21.440,05 DKK

1006420/0

 

Wickelschablone Bgr.270 f. Spulenwickelmaschine

 

22.461,01 DKK

1006421/0

 

Wickelschablone Bgr.300 f. Spulenwickelmaschine

 

22.971,45 DKK

1006422/0

 

Farbspritzstand Walther Typ 710

 

8.448,98 DKK

1006423/0

 

Hydr.Montagepresse horizontal 20kN/40kN Presskraft

 

91.630,84 DKK

1006424/0

 

Hydr.Montagepresse horizontal 20kN/40kN Presskraft

 

19.578,90 DKK

1006425/0

 

Hydr.Montagepresse horizontal 10kN Presskraft

 

60.975,81 DKK

1006426/0

 

Rollbahn m. Kugeltischen

 

24.098,33 DKK

1006427/0

 

Rollbänder (Statorfertigung)

 

50.695,92 DKK

1006428/0

 

Autom.Kippvorrichtung f. Statore (horiz-vertikal)

 

55.952,67 DKK

1006429/0

 

Hubtisch zur Aufnahme v.Statoren z.Tränken

 

14.226,11 DKK

1006430/0

 

Säulenschwenkkran Demag KBK

 

9.959,22 DKK

1006431/0

 

Durchlaufimprägnieranlage JDeere f. AC-Generatoren

 

838.014,65 DKK

1006432/0

 

Antriebe f. Rollbänder (Rückführung Montageträger)

 

26.508,11 DKK

1006434/0

 

Spulenübertragungszangen 200 6 Stück = 1 einheit

 

0,00 DKK

1006435/0

 

Spulenübertragungszange f.Bgr.300/2-Schichtwicklg.

 

1.652,64 DKK

1006436/0

 

Einziehkopf Bgr.170

 

22.491,50 DKK

1006437/0

 

Spreizdorn f. AC-TSA 300

 

0,00 DKK

1006438/0

 

Spreizdorn f.AC-TSA 200 10066 V3825

 

0,00 DKK

1006439/0

 

Spreizdorn f. AC-TSA 200 10066 V3825

 

0,00 DKK

1006440/0

 

Spann-Spreizdorn f. AC300 (kurze Version)

 

0,00 DKK

1006441/0

 

Handlingsvorr./Aufschiebehile AC-Statore

 

0,00 DKK

1006442/0

 

Deckstreifenmagazin f. Bgr.300/2-Schicht-Wicklung

 

3.065,83 DKK

1006443/0

 

Satz Wickelschablonen f.Bgr.300/2-Schicht-Wichlung

 

0,00 DKK

1006444/0

 

Lammellendrückdorn f.Bgr.300/2-Schicht-Wicklung

 

0,00 DKK

1006445/0

 

2 Spreizdornspannzangen f.AC-Statore Bgr.300

 

13.030,69 DKK

1006446/0

 

Einfügevorr.f.Drehdorne beim AC-Statordrehen

 

30.742,35 DKK

 

15

--------------------------------------------------------------------------------


 

1006447/0

 

Wichelschablone f.Bgr.300-Zweischicht

 

7.006,06 DKK

1006448/0

 

Isolierfolienständer f. Nutisolierautomat

 

9.071,70 DKK

1006449/0

 

Lagerregal

 

10.983,95 DKK

1006633/0

 

LIfting and turning equipment for the 270 and 300-

 

32.484,37 DKK

1006738/0

 

Spare parts for the Rist on AC2

 

60.042,85 DKK

1006761/0

 

Welding machine for AC2 variant

 

186.617,11 DKK

1006450/0

 

Werkzeugkosten 50063390 Klemmbrett

 

0,00 DKK

1006451/0

 

Werkzeugkosten f. Welle HF 5053755

 

2.770,64 DKK

1006452/0

 

Werkzeugkosten f. Welle HF 50058208

 

5.255,52 DKK

1006653/0

 

170 tool for the AC2 line

 

138.109,94 DKK

1006453/0

 

Kokille für A-Lagerschild 50060163

 

0,00 DKK

1006454/0

 

Kokille für B-Lagerschild 50060164

 

0,00 DKK

1006455/0

 

Modell A-Lagerschild roh 50060484

 

0,00 DKK

1006456/0

 

Modell Roh-A-Lagerschild 200 AS 50061870

 

0,00 DKK

1006457/0

 

Modell Roh-B-Lagerschild 170 50060927

 

0,00 DKK

1006458/0

 

Modell f. Zwischenring roh 50058787

 

0,00 DKK

1006459/0

 

Modell Lagerschild 50058718 3tlg

 

0,00 DKK

1006460/0

 

Modell Roh-A-Lagerschild 170 50062263

 

0,00 DKK

1006461/0

 

Modell B-Lagerschild DA12-200-50057238

 

0,00 DKK

1006462/0

 

Modell B-Lagerschild 170 Pumpenmotor 50061874

 

0,00 DKK

1006463/0

 

Modell zu A-Lagerschild 50062627

 

0,00 DKK

1006464/0

 

Modellkosten B-Lagerschild 50060798

 

0,00 DKK

1006465/0

 

Modellkosten Roh-A-Lagerschild 50063344

 

0,00 DKK

1006466/0

 

Modell A-Lagerschild 50063716

 

0,00 DKK

1006467/0

 

Modell B-Lagerschild 50063459

 

0,00 DKK

1006468/0

 

Modell A-Lagerschild 50062996

 

0,00 DKK

1006469/0

 

Modellkosten Lagerschild 50061870

 

0,00 DKK

1006470/0

 

Kokille für B-Lagerschild 170 AS 50060026

 

0,00 DKK

1006471/0

 

Kikille für B-Lagerschild 200 AS 50059955

 

0,00 DKK

1006472/0

 

Kokille für A-Lagerschild 170 AC 50059954

 

0,00 DKK

1006473/0

 

Modell Roh-A-Lagerschild 50063994

 

0,00 DKK

1006474/0

 

Modell f.Roh-B-Lagerschild 200 50065499

 

0,00 DKK

1006475/0

 

Modell f.A-Lagerschild roh 50065587

 

0,00 DKK

1006476/0

 

Modellkosten f. B-Laerschild 50061135

 

0,00 DKK

1006477/0

 

Modellkosten A-Lagerschild 5063994

 

0,00 DKK

1006478/0

 

Modell f.B-Lagerschild roh 200 50065449

 

0,00 DKK

1006479/0

 

Modell f. B-Lagerschild roh 170 50065425

 

0,00 DKK

1006480/0

 

Modell A-Lagerring roh 200 50064054

 

1.247,22 DKK

1006481/0

 

Modell A-Lagerschild roh 170-50063808

 

1.593,66 DKK

1006482/0

 

Modell Roh-A-LS 240 50067337

 

4.396,60 DKK

1006483/0

 

Modell Roh-A-LS 200 50067301

 

4.536,01 DKK

1006484/0

 

Modell Roh-A-LS 170 50067324

 

4.503,84 DKK

1006485/0

 

Modell Roh-A-LS 170 50067325

 

3.860,44 DKK

1006486/0

 

Modell Roh-B-LS 240 50067298 D133

 

5.839,45 DKK

1006487/0

 

Modell Roh-B-LS 200 50067296

 

5.777,34 DKK

1006488/0

 

Modell Roh-B-LS 170 50067300

 

4.224,30 DKK

1006489/0

 

Modell zu Roh-A-LS 170-50060484

 

1.371,94 DKK

1006490/0

 

Modell Roh-B-LS 240 50064880

 

5.715,22 DKK

1006491/0

 

Modell Roh-A-LS 240 50067477

 

4.783,39 DKK

1006492/0

 

Modell Roh-A-LS 200 50067475

 

3.860,44 DKK

1006493/0

 

Modell Roh A-LS 200 50067476

 

3.851,57 DKK

1006494/0

 

Modellkosten f. B-Lagerschild 50067556

 

4.037,93 DKK

1006495/0

 

Modellkosten zu Roh-A-LS 170

 

6.851,86 DKK

 

16

--------------------------------------------------------------------------------


 

1006496/0

 

Modellkosten Roh-A-LS 50067927

 

7.600,24 DKK

1006497/0

 

Modellkosten Roh-B-LS 50067920

 

7.187,95 DKK

1006515/0

 

Holzmodell für Lagerschild 50036462

 

0,00 DKK

1006516/0

 

Modell für A-Lagerschild 50048657

 

0,00 DKK

1006517/0

 

Modell A-Lagerschild roh 50051916

 

0,00 DKK

1006519/0

 

Uriolmodell A-Lagerschild 50053637

 

0,00 DKK

1006520/0

 

Modell A-Lagerring 50054417

 

0,00 DKK

1006521/0

 

Modell Lagerschild 50055214

 

0,00 DKK

1006522/0

 

Modell f. A-Lagerschild KA11-200-50048098

 

0,00 DKK

1006523/0

 

Modell f.A-Lagerschild KA11-200-50053274

 

0,00 DKK

1006524/0

 

Modell f.A-Lagerschild KA11-200-50051916

 

0,00 DKK

1006525/0

 

Modell f. A-Lagerschild roh 50058578

 

0,00 DKK

1006526/0

 

Modell f. B-Lagerschild KA12-200-50058584

 

0,00 DKK

1006527/0

 

Modell f. B-Lagerschild KA12-170-50058875

 

0,00 DKK

1006528/0

 

Modellkosten B-Lagerschild 50052477

 

0,00 DKK

1006529/0

 

Modellkosten Roh-B-Lagerschild - 50058875

 

0,00 DKK

1006530/0

 

Modell f. Roh-B-Lagerschild 50058584

 

0,00 DKK

1006531/0

 

Modell-Kosten Roh-B-Lagerschild 50052477

 

0,00 DKK

1006532/0

 

Modell B-Lagerschild KA12-240-50060358

 

0,00 DKK

 

 

Summe DKK

 

10.436.294,29 DKK

 

 

Summe EURO

 

1.401.162,72 €

 

17

--------------------------------------------------------------------------------


 

Appendix 1 b) — Inventories for SD Electric Motors

 

Von: Thomas Grahl [tgrahl@sauer-danfoss.com]
Gesendet: Donnerstag, 6. Dezember 2008 11:22
An: Stuepfert, Thomas
Betreff: Anlage 1b)

 

Anlagen: Anlage 1b.XLS

 

Hallo Herr Stüpfert,

 

anliegend finden Sie die Datei mit den Lagerwerten als Anlage 1 b) der
Vereinbarung. Diese Anlage wird als elektronische Kopie dem Vertrag beigefügt.

 

Die Anlage beschreibt in der Summe folgende Beträge (hier zur besseren
Lesbarkeit dargestellt):

 

Total Lager per 30.11.2008

 

Halbfertige Materialien per 30.11.2008

 

13.016.568,88 DKK

Roh Materialien per 30.11.2008

 

30.581.099,69 DKK

Total Bruttobuchwert in DKK

 

43.597.668,57 DKK

Total Bruttobuchwert in EURO

 

5.853.363,86 €

 

Kaufpreis Lagerbestände

 

5.150.960,20 €

 

Viele Grüße

 

Thomas Grahl

 

18

--------------------------------------------------------------------------------


 

Appendix 2 — SD Electric Motors

 

Lfd
Nr

 

Modellnummer

 

Typenbezeichnung

1

 

50059972

 

MOTOR TSA200-160-37

2

 

11041049

 

MOTOR CPL TSA150-120-005 RAYMOND

3

 

11015371

 

MOTOR TSA170-200-073 DRIVE

4

 

11019344

 

MOTOR CPL TSA170-180-071 PUMP

5

 

50060042

 

MOTOR TSA170-240-17

6

 

11015373

 

MOTOR TSA170-140-072 PUMP

7

 

50061887

 

MOTOR CPL TSA270-210-007

8

 

50064140

 

MOTOR TSA170-140-42

9

 

50061114

 

MOTOR TSA170-180-23 PUMP

10

 

11027609

 

MOTOR CPL TSA240-120-100

11

 

50060794

 

MOTOR TSA200-180-45

12

 

50063747

 

PUMP-UNIT TSA170-210-20.19

13

 

50063778

 

MOTOR-UNIT TSA170-210-40

14

 

50059126

 

PUMPMOTOR TSA200C-21

15

 

50059127

 

MOTOR TSA200AB-20

16

 

11024196

 

MOTOR TSA120-80-008 DRIVE

17

 

50067536

 

MOTOR PUMP TSA170-180-24

18

 

11041970

 

MOTOR CPL TSA170-240-101 PUMP 80V st

19

 

50061957

 

MOTOR CPL TSA200-230-060

20

 

50062955

 

MOTOR TSA170-140-036

21

 

11023894

 

MOTOR CPL TSA170-210-031-PUMP

22

 

50060170

 

MOTOR TSA106-65-002

23

 

50058627

 

MOTOR TSA200-100-026

24

 

50059505

 

MOTOR TSA200-230-24 PUMP

25

 

2542197

 

MOTOR TSA150-120-014 TRACTION

26

 

50068146

 

MOTOR CPL TSA200-100-63-UL

27

 

11018196

 

MOTOR CPL TSA170-240-104 PUMPMOTOR

28

 

11014183

 

MOTOR TSA200-230-47_1 HHI

29

 

11022969

 

MOTOR TSA200-180-100 Traction

30

 

50057285

 

MOTOR TSA200-160-031

31

 

11015374

 

MOTOR TSA170-200-106 PUMP

32

 

11015126

 

MOTOR TSA150-150-032 TRACTION

33

 

50061407

 

MOTOR CPL TSA170-210-9 PUMP

34

 

11027672

 

MOTOR CPL TSA300-270-003 TRACTION

35

 

11033920

 

MOTOR CPL TSA170-210-009 PUMP

36

 

50066945

 

MOTOR CPL TSA240-120-23

37

 

50061234

 

MOTOR TSA200-180-42

38

 

11015429

 

MOTOR CPL TSA170-140-34 W.BRAKE

39

 

11032202

 

*MOTOR CPL TSA240-240-103 TRACTION

40

 

11023203

 

MOTOR CPL TSA200-100-063-TRACTION

41

 

11036509

 

MOTOR CPL TSA200-100-063-TRACTION

42

 

11048572

 

*MOTOR CPL TSA200-160-104 W.BRAKE

43

 

11024884

 

MOTOR CPL TSA170-240-102 PUMP

44

 

11029285

 

MOTOR CPL TSA240-140-102-TRACTION

45

 

2542196

 

MOTOR TSA150-120-014 TRACTION

46

 

50061258

 

MOTOR TSA200-230-43

47

 

50061182

 

MOTOR CPL TSA170-180-24

48

 

50065596

 

MOTOR TSA170-180-45-UL PUMP

 

19

--------------------------------------------------------------------------------


 

49

 

50063235

 

Motor TSA170-210-38

50

 

11023960

 

MOTOR TSA170-210-028 PUMP

51

 

2542282

 

MOTOR TSA106-65 ROCLA MULTIWAY

52

 

50058652

 

MOTOR KPL TSA200-230-040

53

 

11048772

 

MOTOR CPL TSA170-210-115 PUMPMOTOR

54

 

11020816

 

MOTOR CPL TSA200-230-060

55

 

50058739

 

MOTOR CPL TSA200-230-35

56

 

11005464

 

MOTOR TSA150-120-104 TRACTION ROCLABEAN

57

 

50062627

 

Motor TSA170-210-31 PUMP

58

 

50065564

 

MOTOR CPL TSA200-160-31

59

 

50067055

 

MOTOR CPL TSA200-230-034 PUMP

60

 

50063076

 

STEERING UNIT TSA106-65-19.51

61

 

50066174

 

STEERING UNIT TSA106-65-19.51

62

 

50066314

 

MOTOR CPL TSA200-100-26-UL GP21

63

 

50063869

 

MOTOR CPL TSA170-210-009

64

 

11011791

 

MOTOR TSA150-150-100 DRIVE

65

 

50061395

 

PUMPMOTOR TSA200-180-044-UL

66

 

50063916

 

MOTOR CPL TSA200-100-26

67

 

50068334

 

MOTOR CPL TSA240-200-026

68

 

50058754

 

MOTOR CPL TSA200-230-034

69

 

50062086

 

MOTOR CPL TSA200-160-049

70

 

11024335

 

MOTOR TSA170-210-009 (9T spline)

71

 

11029258

 

MOTOR CPL TSA240-120-23

72

 

50065974

 

MOTOR CPL TSA200-100-26

73

 

50068246

 

MOTOR CPL TSA270-210-010

74

 

2542433

 

MOTOR TSA150-150-009 DRIVEMOTOR ROCLA

75

 

50064139

 

MOTOR TSA200-180-45

76

 

50058684

 

MOTOR CPL TSA200-230-039

77

 

2542047

 

MOTOR TSA150-150 PUMPMOTOR

78

 

50060158

 

MOTOR TSA106-65-003

79

 

2542305

 

MOTOR TSA106-90 SERVOUNIT ROCLA ORION

80

 

50067334

 

MOTOR CPL TSA240-200-01 WITH PUMP

81

 

50067336

 

PUMP-UNIT TSA200-230-21.19

82

 

11014847

 

MOTOR TSA150-120-102 DRIVEMOTOR MARIOTT

83

 

11016413

 

MOTOR TSA200-230-24 pump HHI

84

 

50062444

 

MOTOR TSA170-180-30

85

 

50059907

 

MOTOR CPL TSA200B-15 PUMP

86

 

11016645

 

MOTOR TSA170-140-065 PUMP 48V

87

 

50066985

 

MOTOR TSA170-240-17 PUMPMOTOR

88

 

11042751

 

MOTOR CPL TSA170-240-100 PUMP 80V enh

89

 

50066987

 

MOTOR CPL TSA170-210-52

90

 

11011822

 

MOTOR TSA150-180-035 DRIVEMOTOR 48V

91

 

50065874

 

MOTOR TSA170-140-43-UL-EE

92

 

11041050

 

MOTOR CPL TSA150-120-027 RAYMOND EE

93

 

11014849

 

MOTOR TSA150-150-101 PUMPMOTOR MARIOTT

94

 

50067335

 

PUMP-UNIT TSA170-180-13.11

95

 

11015428

 

MOTOR CPL TSA170-140-58 W.BRAKE

96

 

50066986

 

MOTOR CPL TSA170-140-54 PUMP

97

 

50066988

 

MOTOR CPL TSA170-140-53

98

 

50062850

 

MOTOR CPL TSA170-240-035 PUMP

99

 

50066495

 

Motor cpl TSA200-180-70

 

20

--------------------------------------------------------------------------------


 

100

 

50061518

 

MOTOR TSA135-100-012

101

 

50066284

 

MOTOR CPL TSA170-210-033 PUMPMOTOR

102

 

50063136

 

MOTOR TSA170-140-37

103

 

11028229

 

MOTOR CPL TSA240-240-101 TRACTION

104

 

11028265

 

MOTOR CPL TSA200-230-102 PUMP

105

 

50060457

 

MOTOR TSA170-210-40

106

 

11030200

 

*Motor CPL TSA170-240-108 TRACTION

107

 

11039320

 

MOTOR CPL TSA200-180-045 PUMP

108

 

11043664

 

MOTOR CL TSA170-100-114

109

 

11034429

 

MOTOR TSA170-210-009 PUMPMOTOR NISSAN

110

 

11034866

 

MOTOR TSA200-100-026 DRIVEMOTOR

111

 

11030809

 

*MOTOR CPL TSA200-160-104 W.BRAKE

112

 

11032636

 

MOTOR CPL TSA170-210-009 PUMP

113

 

11033289

 

MOTOR CPL TSA200-160-104

114

 

11033319

 

*MOTOR CPL TSA200-100-063

 

21

--------------------------------------------------------------------------------

 

Appendix 3 — Other Production Equipment (Option to Purchase)

 

Objekt-Nr

 

Beschreibung

1000006/0

 

Universalslibemaskine

1000008/0

 

Bore-/fræsemaskine

1000009/0

 

Bore-/fræsemaskine Chiron

1000024/0

 

Notfræser - Hurth

1000042/0

 

Afvejebænk H 20 BK

1000049/0

 

Drejebænk - Tosgalanta Suil

1000089/0

 

Ekspanderende dorn kpl. “klopfer”

1000090/0

 

Recesplaner for nødvendig fleksibilitet

1000096/0

 

Højtrykspumpe for køle-smøremiddel - Hülle-Hille

1000136/0

 

Fræsemaskine - Cincinnati

1000142/0

 

GF NDM 171/125 drejebænk

1000153/0

 

GF - endebearbejdning

1000162/0

 

Boremaskine -Donau

1000164/0

 

Koldsav - Kasto

1000165/0

 

Gevindskæremaskine

1000174/0

 

Boremaskine Herbert

1000185/0

 

GF NDM 173/125 drejebænk

1000217/0

 

Profilvalsemaskine UPWS

1000314/0

 

Båndsliber KEF

1000400/0

 

GF drejebænk NDM 16-5/800, se tillæg 1000401

1000401/0

 

GF drejebænk NDM 16-5/800 - tillæg til 1000400

1000402/0

 

GF drejebænk NDL 40/130, se tillæg 1000403

1000403/0

 

GF drejebænk NDL 40/130 - tillæg til 1000402

1000405/0

 

Inddampningsanlæg

1000407/0

 

Styring af drejebænk, tillæg til 1000185 / 1418645

1000408/0

 

Drejebænk, tillæg til 1000185 / 1418645

1000421/0

 

Kraftspændepatron RØHM, tillæg til 1000185/1418645

1000430/0

 

Expanderende dorne, tillæg til 1000185 / 1418645

1000488/0

 

Klopfer expanderende bøsning af TSA150 kranse

1000500/0

 

Röhm expanderendedorn afdrejn. recesser AC-motor

1000501/0

 

Röhm expanderendedorn afdrejn. recesser AC-motor

1000510/0

 

Slibemaskine STUDER S36 CNC

1000510/2

 

Aut. doors for grinding machine STUDER S36 CNC

1000510/3

 

Medløbende pinolsaet til STUDER S36 CNC

1000511/0

 

Klopfer expanderende bøsning til drejn. TSA kranse

1000517/0

 

LE Monforts DNC3 (Doppelspindler mit angetr. Wzg.)

1000518/0

 

LE Hüller Hille NBH 110

1000522/0

 

LE Traverskraner

1000537/0

 

SMW expandernede dorn TSA106

1005665/0

 

Hydraulisk presse f.mont.Aksler i stator AC

1005718/0

 

Index-maskine

1005718/1

 

Værktøj til Index-maskine

1005881/0

 

Kindsmüler presse Model: 2ZK3Eso

1006179/0

 

3D Målemaskine

1006614/0

 

Kindsmueller Pressing-machine (Kerpe)

1006623/0

 

Paintingequipment

1006768/0

 

Automatic doors on Studer grinding machine

1006898/0

 

Studer Grinding Center

1006629/0

 

Vaerktoejsreol Index arbejdsplads

 

22

--------------------------------------------------------------------------------


 

1005705/0

 

Måleudstyr til måling af drejede emners indermål

1000463/0

 

NC-universal skab

1000072/0

 

BT stabler

1000321/0

 

El-stabler BT RSS 1350

1000485/0

 

Brugt udetruck Dantruck

1005715/0

 

Palleløfter Dantruck

1005716/0

 

Palleløfter Dantruck

9001036/0

 

Automatic open/close doors on 2 Studer Grinding Ma

9001039/0

 

Studer CNC Grinding Center

9001067/0

 

Medloebende pinolsaet (rundslibe) til Studer

9001068/0

 

Wireless measurement equipment and installation of

9001236/0

 

New morse taper kit for Studer 1

1000536/0

 

Fremstilling venbar testplan for motortest

1006110/0

 

Rist AC 170-200 (AUTOM: 170/200?)

1006110/1

 

Ekstra incerter til BG170

1006110/2

 

Ekstra incerter til BG200

1006178/0

 

Schenck automatisk afvejemaskine

1006217/0

 

Svejsemaskine statorer 170-200

1006218/0

 

Atlas Copco Power Focus 3000 elektronisk montage-

1006340/0

 

Maskine t/afklipning isolationsrør for AC-linien

1006612/0

 

Ombygning af kran ved testområde

1006613/0

 

Leje-i-presse for variant montage

1006625/0

 

Transportbaand til rotorcellen

1006627/0

 

Kranbane til loeft af kobbertromler

1006628/0

 

Doosan Statordrejebaenk incl. Heinbuch

1006635/0

 

Racks for AC1 supermarket

1006636/0

 

Endshield-mount workstation. Presse

1006637/0

 

Endshield-mount workstation. Arbejdsbord

1006638/0

 

Powered return shute at the motoring line. Soco Sy

1006640/0

 

Multiple storey conveyor lane supports

1006641/0

 

Workstations for AC1 mounting line

1006652/0

 

Air toolings for variant assembly line

1006706/0

 

Pallevogn til etablering af variantlinie

1006707/0

 

Pallevogn til etablering af variantlinie

1006708/0

 

Pallevogn til etablering af variantlinie

1006709/0

 

Pallevogn til etablering af variantlinie

1006762/0

 

Horizontal pallet for AC1 stator line (prototype)

1006763/0

 

5 horizontal pallets for AC1 stator line

1006767/0

 

Extra stairs for winding operation on AC1

1006833/0

 

Bosch conveyor at Rist 2

1006834/0

 

Adjustable table for mounting bearing in endshild

1006837/0

 

Hydraulic test equipment (O-ring tester)

1006838/0

 

2 reversible jaws for holding the tooling

1006868/0

 

Stator line renewal

1006869/0

 

Equipment for the supermarket

1000539/0

 

Værktøj til AC montagepresse Wildcat

1005399/0

 

Luftnøgle Atlas Copco EP8PTX70HR-RE 55Nm

1005699/0

 

Atlas Copco EP6PTS 20 HR42 luftspænder m/momentsto

1005700/0

 

Atlas Copco EP6PTS 22 HR10 luftspænder m/momentsto

1005701/0

 

Elafklipper til udføringer v/viklemaskinen AClinie

1005880/0

 

Rist værktøj til slutforme AC-stator

 

23

--------------------------------------------------------------------------------


 

1005882/0

 

Magnetisk løfteværktøj til manipulring af rotor og

1005884/0

 

Typeværktøj opsamlepresse & manipulator

1006109/0

 

1 sæt presseværktøj TSA200-180&230 mont.kompl.

1006159/0

 

Pesseværktøj til mont. komp. presse TSA200-180

1006180/0

 

Statorløfteværktøj til ristmaskine 170-200

1006181/0

 

Løfteværktøj til statordrejeænk incl. skinnesystem

1006182/0

 

Løfteværktøj til krympemantage incl. skinnesystem

1006183/0

 

Løfteværktøj til fotorcelle incl. skinnesystem

1006185/0

 

1 sæt preseværktøj mont.kpl.TSA200-160

1006219/0

 

Vikleværktøj TSA150 Rist

1006271/0

 

Statoløfteværktøj til bandageremaskine og

9000012/0

 

Röhm expanderende dorn afdrejning reesser AC

9000581/0

 

1 sæt presseværktøj t/ TSA 200-180 & 200-230

9000708/0

 

One-Piece-flow impregnation and painting equipment

9000733/0

 

Reconstruction of test box AC1b

9000793/0

 

Motortester Test Rig

9000795/0

 

Optimering statorlinie (ODS) nye arbejdspladser

9000799/0

 

Modifikation af Rsit 1 til 170mm statorer kan

9000863/0

 

2 Atlet stå ind stablere, grundet omægning lager

9000864/0

 

Håndteringsvogne, støvdæksler, låg, ekstra kasser

9000878/0

 

2extra tooling for vinding oper. in order to impr.

9000906/0

 

Doosan Statordrejebaenk inc Heinbuch spaendesystem

9000912/0

 

Pallette til AC 1 for vandret handtering af stator

9000926/0

 

Expansion of Bosch- coveyor at Rist 2

9000939/0

 

6 stk. spaendedorne for afdrejnking af statore AC1

9000968/0

 

Extra stairs for vinding operation on AC1 line

9000982/0

 

Adjustable table for mounting bearing in endshield

9000989/0

 

Hydraulic test equipment

9001003/0

 

Horisontal pallets for AC1stator maufacturing line

9001052/0

 

Vertical hydraulic end forming machine

9001053/0

 

Vertical single end lacing machine

9001086/0

 

Crane fixture for rotating motors in the repair ar

9001119/0

 

Tube fusing wire termination machine for AC1

9001120/0

 

Expansion of coupling line on AC1B

9001154/0

 

Physical prolongation of the AC1 motor assembly li

9001160/0

 

AC1 Line Expansion - Phase 1 - Pehama offer T21407

9001161/0

 

AC1 Line Expansion - Phase 1 - Line control - Peha

9001164/0

 

AC1 Line Expansion - Integration of teststations o

9001169/0

 

Storage rack for inline picking and mounting AC1

9001193/0

 

Ergonomic lifting device for complete motors

9001196/0

 

Control for semi-automatic teststations on AC1b

9001199/0

 

Renovering af værktøj til opsamlepressen på AC1

9001201/0

 

Air tooling 1 - AC1 line expansion

9001231/0

 

Technical review and classification of tooling

9001232/0

 

Tooling for Ø 188 mm ext - AC1b

9001233/0

 

Tooling for Ø 250,8 mm ext - AC1b

9001250/0

 

Line Design AC1b - demand point

9001254/0

 

2 palleløftere med elektrisk løft til AC1b

9001269/0

 

Air tooling 2 - AC1b

9001295/0

 

Løfteaggregat til koblelinjen på AC1b

1006337/0

 

Kranbane t/ophæng dobbelttravers ACL

1006338/0

 

Kranbane m/tre traverser ophæng kædetaljer

1006339/0

 

Kranbane m/travers for ophæng kædetalje t/løft af

 

24

--------------------------------------------------------------------------------


 

1006353/0

 

100 Trolleys til kobberruller v/AC viklecelle

1006354/0

 

Svingkran til løft af 300mm statorer i statorcelle

1006373/0

 

DEMAG Säulenschwenkkran m. Manulift

1006374/0

 

DEMAG Säulenschwenkkran Nachtr. AK Lasthebemagnet

1006433/0

 

Auswuchtmaschine Typ VM 3/2 kraftm.2-Ebenen-Vertik

1006433/1

 

Auswuchtmaschine Typ VM 3/2 kraftm.2-Ebenen-Vertik

1006498/0

 

Elektromotorenprüfstand + Nachtr. LAUSTER

1006499/0

 

Optimierung/Programmierung Prüfstand für AC

1006500/0

 

SAEL Spannungsversor. Gleichspannung

1006501/0

 

SAEL Nachträgliche AK

1006503/0

 

Batterie mit Zubehör

1006504/0

 

Frequenzumrichter 380-500 V Compact IP20

1006505/0

 

Prüfgerät Revcpm Svcd 31-460-1-230

1006506/0

 

Nachrüstung f. Mess-PC

1006507/0

 

Programmierung Prüfstand

1006630/0

 

Two hoists

1006632/0

 

Optimering af Ac2 linien - etablering af variantli

1006723/0

 

3 traverskraner i produktionen

1006902/0

 

Traverskran inkl 2 taljer

1006904/0

 

TL2000 lifting table

1006905/0

 

TL2000 lifting table

1006906/0

 

TL2000 lifting table

1006661/0

 

6 Translyft TEB 600 lifting tables

1006764/0

 

Kuglebord til statormontage

1006296/0

 

Luftnøgle EP12PTS150HR13-RE 95Nm

1006297/0

 

Luftnøgle EP8PTX70HR10-RE 55Nm

1006710/0

 

Gaffeler til vikle- og RIST maskine

9000727/0

 

Opgradering af incerterværktøj 200 til maskine fra

9000728/0

 

AC Linie 2 (Berching)

9000844/0

 

Svejsemaskine til AC2 variant

9000917/0

 

Spare parts for the Rist on AC2

9000975/0

 

Indkob og opsaettelse af 3 traverskraner i produkt

9001033/0

 

Fremstilling af kuglebord til statormontage efter

9001056/0

 

Traverskran inkl. 2 taljer

9001097/0

 

Jib crane for lifting pallets onto the AC 2 Line

9001112/0

 

3 TL2000 lifting tables

9001288/0

 

Torque wrench 45Nm for assemply

9001296/0

 

1 set of winding forms & 1 coil transfer tool

9001137/0

 

Tool for diecasting N-Endshield no. 11019064 for T

9001138/0

 

Tool for diecasting N-Endshield no. 11023014 for T

9001139/0

 

Tool for diecasting N-Endshield no. 11023051 for T

9001165/0

 

Tool for making Endshield no 11037429 at Innotek,

9001166/0

 

Tool for making Endshield no 11037632 at Innotek,

9001167/0

 

Tool for making Endshield no 11037756 at Innotek,

9001168/0

 

Tool for making Endshield no 11037846 at Innotek,

9001244/0

 

Tool # 11041137 for prod of endshield 50061871

9001245/0

 

Tool # 11040187 for prod of endshield 50058639

9001246/0

 

Tool for enshield cast tsa150 11045980

9001301/0

 

Mould injection tool to produce terminal board

9001302/0

 

Tool for production of endshield 50053276

9001303/0

 

Tool for production of endshield 50059144

9001305/0

 

Tool for production of endshield 50064108

9001306/0

 

Tool for endshields 50060024 & 50066954

 

25

--------------------------------------------------------------------------------


 

Appendix 4 — Timetable for the Assignment of Assets

 

Tentative Schedule:

 

·                  Signing Dec 8th 2008

·                  Communication to employees on Dec 9th

·                  Dec-Feb: Training of SM employees on ODS equipment and motor
types

·                  Beginning of  January: Approval from Federal Cartel Office
expected

·                  Immediate production start of identical motors in SM
production (especially Mitsubishi, Nacco, Clark).

·                  Until mid January: Preparation of the infrastructue at SM for
new equipment to come

·                  By mid January: Production of an adequate buffer of ODS
motors for flyer plant

·                  By mid-January: Creation of parts lists and materials for ODS
motors at BER plant in BER-SAP, communication with customers and suppliers.

·                  Second half of January: Transfer of old BER equipment.

·                  By mid-February: Creation of parts lists and materials for
ODS motors of flyer plant in BER-SAP, communication with customers and
suppliers.

·                  Second half of February: Transfer of flyer plant.

·                  Completion of all transfer activities by the end of March.

 

We are assuming that acceptance can be completed by the beginning of April 2009.

 

The timetable will be corrected accordingly to take into account any delay in
the planned start of transfer activities (8 December 2008) due to the process of
obtaining the approval of the Federal Cartel Office.

 

26

--------------------------------------------------------------------------------


 

Appendix 5 — Know-How

 

The basic understanding is that the purpose of the transfer of know-how is to
permit a smooth transfer of the customer relationship to SM as quickly as
possible, to ensure efficient production of the motors without defects and to
allow SM to make optimal use of the equipment acquired. As a result, the
following list contains the minimum know-how to be transferred. A need for
further information may arise during the operational transfer process.

 

Per motor and ongoing project:

·                  All technical specifications

·                  All drawings in English (if available, otherwise in Danish or
German) — including assembly drawings, cross-sectional drawings and detail
drawings in the form of files suitable for use in a CAD system

·                  Winding diagrams in the form of files

·                  Data sheets in the form of files

·                  Type plates in the form of files

·                  All measurement data on the motors (initial samples,
preliminary series, etc.) from SD-internal measurements and measurements of
customers.

·                  Parts documentation

·                  A sample of each motor to remain with SM.

·                  Test data on purchased parts

·                  Approval reports

·                  Modification history

·                  Parts list and other relevant master data in the form of
files (Excel) for processing in SAP

·                  Preliminary work and information on all currently ongoing
projects/offers in the area of material handling

·                  Information on defects: 8D reports, statistics, etc.

 

Per production unit/process:

·                  All production documentation in English in the form of files
that can be processed

·                  Documentation on the equipment (descriptions, instructions,
documentation of modifications, etc.).

 

Per supplier of parts of motors included in SD motor package:

·                  Agreements with suppliers (including prices and terms and
conditions)

·                  Supplier contact persons.

·                  Supplier histories.

 

Per customer:

·                  Customer contracts/agreements.

·                  Customer contact histories

·                  Customer contacts/point of contact

·                  Prices/conditions.

 

27

--------------------------------------------------------------------------------


 

Appendix 6 — SD Delivery Contracts and Binding Offers

 

The list of types with current sales prices made available to us is to be
appended to the Agreement. The prices included in the documentation reflect the
current state of knowledge of SD, i.e., no price changes have been agreed with
the respective customers if not otherwise mentioned in the agreements.

 

Von: Thomas Grahl [tgrahl@sauer-danfoss.com]
Gesendet: Montag, 1. Dezember 2008 14:12
An: Stuepfert, Thomas
Betreff: Anlagen 2 und 6

 

Anlagen: Customers & Material# overview 28.09.08.xls

 

Hallo Herr Stüpfert,

 

anbei die EXCEL Liste mit den nunmehr an einigen Stellen korrigierten Preisen.

 

Ich versuche einmal Ihnen die EXCEL Liste separat zu schicken in der Hoffnung,
daß Sie die Links zueinander bringen. Lassen Sie mich bitte wissen, wenn das
nicht funktioniert.

 

Viele Grüße

 

Thomas Grahl

 

(See attached file: Customers & Material# overview 28.09.08.xls)

 

28

--------------------------------------------------------------------------------


 

Appendix 7 — Sales Eligible for Commission

 

·                  Sales of products/motor types in connection with a serial
shipment, customer order or binding offer for series production in existence
prior to the transfer to SM.

·                  In the case of motor types sold to customers by both SM and
SD prior to execution of the agreement, only new sales transferred to SM shall
be eligible for payment of commissions (50059972, 50060042).

 

29

--------------------------------------------------------------------------------
